Citation Nr: 0115149	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for lung cancer as a result of exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active duty from October 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board notes that the issue that has been developed for 
appeal is entitlement to service connection for lung cancer 
secondary to exposure to Agent Orange.  For reasons that will 
be outlined below, the Board finds that the issue should be 
characterized as whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for lung cancer as a result of exposure to Agent 
Orange.  Furthermore, the Board finds that although the RO 
has not yet considered the veteran's claim in terms of 
whether or not new and material evidence has been submitted, 
in this instance the Board may proceed with its review 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


FINDINGS OF FACT

1.  Entitlement to service connection for lung cancer 
secondary to exposure to Agent Orange was denied in a 
February 1995 rating decision on the basis that there was no 
evidence of a current diagnosis of lung cancer; the veteran 
did not submit a notice of disagreement with this decision 
within one year of notice thereof.  

2.  The evidence received since February 1995 contains 
information that was not previously considered, and which 
purports to show that the veteran currently has metastatic 
lesions to the lung. 





CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied entitlement 
to service connection for lung cancer due to exposure to 
Agent Orange is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000). 

2.  The evidence received since February 1995 is new and 
material, and the veteran's claim for entitlement to service 
connection for lung cancer due to exposure to Agent Orange is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a); 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed lung cancer as a 
result of active service.  He notes that the most recent 
evidence he has submitted states that toxin exposure must be 
considered as a possible etiology for his cancer.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

A review of the record indicates that entitlement to service 
connection for lung cancer due to Agent Orange was denied in 
a February 1995 rating decision.  The veteran was notified of 
this decision and provided with his appellate rights in a 
March 1995 letter.  The veteran did not submit a notice of 
disagreement with this decision within one year of receipt of 
the letter.  Therefore, the February 1995 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The evidence considered by the February 1995 rating decision 
included the veteran's service medical records, as well as VA 
treatment records and X-ray studies dated from 1992 to 1994.  
Entitlement to service connection for lung cancer was denied 
on the basis that there was no evidence of lung cancer during 
active service, and no evidence of a current diagnosis of 
lung cancer.  

The evidence received since February 1995 includes VA 
treatment records from September 1996, and VA treatment 
records dated June 2000 to July 2000.  These records include 
a statement from the veteran's VA doctor dated July 2000.  
The doctor indicated that he had been treating the veteran 
for metastatic breast cancer.  This had been diagnosed in 
1990.  The veteran was currently receiving chemotherapy for 
metastatic lesions to his lung.  A history of Agent Orange 
exposure was noted, and the doctor opined that toxin exposure 
must be considered as a possible etiology.  

The Board finds that the July 2000 statement from the 
veteran's VA doctor constitutes new and material evidence.  
This information is new in that it was not considered in the 
February 1995 rating decision.  It is material because it 
tends to prove the merits of the claim as to each essential 
element that was a specified basis for the last disallowance 
of the claim; in this case the absence of a current 
disability.  The February 1995 rating decision was based in 
part on the absence of a current diagnosis of lung cancer, 
and the current evidence shows that the veteran now has lung 
cancer.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the veteran's claim is reopened.  

The issue of entitlement to service connection for lung 
cancer as a result of exposure to Agent Orange will be 
further addressed in the remand section of this decision. 


ORDER

The veteran has submitted new and material evidence to reopen 
his claim for entitlement to service connection for lung 
cancer as a result of exposure to Agent Orange; to this 
extent only his appeal is allowed. 


REMAND

The veteran's representative notes that the veteran has not 
been afforded a VA examination in conjunction with his 
current claim for service connection for lung cancer 
secondary to Agent Orange exposure.  In view of the July 2000 
statement from the VA doctor, the representative has 
requested that this case be remanded in order to afford the 
veteran a VA examination, and to obtain an opinion as to the 
etiology of his lung cancer.  The Board agrees that an 
examination and opinion would be very useful in reaching a 
decision in this case.  Therefore, the Board finds that the 
veteran should be scheduled for a VA examination in order to 
determine the nature and etiology of his lung cancer.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his lung 
cancer since January 1995.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder. 

2.  After the above has been accomplished 
to the extent that is possible, the 
veteran should be afforded a VA 
examination by the appropriate 
specialists in order to determine the 
nature and etiology of his lung cancer.  
All indicates tests and studies should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and study of the 
medical evidence contained in the claims 
folder, the examiner should attempt to 
express the following opinion(s): 1) Is 
it as likely as not that the veteran's 
lung cancer has developed as a result of 
exposure to Agent Orange or other 
herbicide agents during active service?  
2) If the answer to the first question is 
negative, is it as likely as not that the 
veteran's lung cancer is otherwise 
related to active service?  3) If the 
answer to the first two questions is 
negative, the examiner should offer an 
opinion as to whether or not the 
veteran's lung cancer developed solely as 
a result of his metastatic breast cancer.  
The reasons and bases for these 
opinion(s) should be provided in a 
typewritten report.  

3.  If the veteran fails to report for 
his scheduled VA examination, the claims 
folder should still be forwarded to an 
appropriate VA specialist, who should 
attempt to express the same opinions that 
are requested above. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



